Citation Nr: 1419643	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for acquired gynecological disorders to include uterine fibroids, vulvovaginitis, chronic cervicitis with Nabothian cyst, and residuals of hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in North Little Rock, Arkansas.  

The Veteran testified before a hearing officer at her local RO in May 2011.  The Veteran testified before the undersigned at a personal hearing conducted at her local RO in February 2012.  

The Veteran has submitted statements in support of her claims which indicate that she was without gynecological problems prior to her active duty service but started having complications during her active duty service.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  In the current case, it is clear to the Board that the Veteran is claiming entitlement to all gynecological disorders which allegedly began during her active duty service.  Based on this determination, the Board has changed the issue on the title page to reflect this finding.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2009 document, the Veteran claimed service connection for an abdominal hysterectomy, bilateral salpingo-oophorectomy and vulvovaginitis.  She wrote that she was without gynecological problems prior to her active duty service but started having complications in 1980.  She had a history of extreme menstrual cramps, abdominal pain, fibrous cysts, yeast infections and anemia which eventually lead to other disorders.  She included a chronological list of pertinent symptoms.  She indicated, in part, that she believed the gynecological disorders she had during active duty resulted in her eventually having to undergo a hysterectomy after her discharge.  During active duty, the Veteran had three children by Caesarean section in 1981, 1984 and 1985 and also underwent a tubal ligation.  

In an October 2009 statement, the Veteran referenced medical studies which indicate that Caesarean sections could be productive of pelvic pain, pain during intercourse and infections.  She also referenced medical studies which indicate that tubal ligations can cause heavy menstrual bleeding, menstrual disturbance, cervical erosion, ovarian tumors, severe cramps and pelvic pain or pressure.  

A VA examination was conducted in February 2011 in connection with the Veteran's claims.  The Veteran reported a history of abdomen pain and bleeding and treatment for infections.  The medical records were reviewed.  Physical examination was conducted.  The impression from the examination was a history of lower abdominal pain while on active duty and no evidence of fibroids until 2002.  The examiner opined the Veteran's "complaints" were not related to her active duty status and the need for a hysterectomy because the fibroids were not caused nor were they a result of her complaints, either from her previous cesarean sections or from her tubal ligation.  Therefore there is no evidence that the need for the hysterectomy was due to the symptoms which occurred during her active duty years and therefore are not related.  

The Board finds the report of the February 2011 VA examination is deficient for compensation and pension purposes.  The examiner provided an opinion only as to whether the Veteran had to have a hysterectomy as a result of the prior caesarean sections or tubal ligation, opining that they were not productive of fibroids.  The examiner did not address all the symptoms the Veteran reported experiencing during active duty.  There was neither reference to the Veteran's allegations of experiencing painful intercourse nor reference to anemia.  The examiner did not provide any opinion as to whether the Veteran had vulvovaginitis and/or chronic cervicitis with Nabothian cysts which were etiologically linked to her active duty service.  It is clear to the Board that the Veteran is claiming entitlement to all gynecological disorders she has.  A VA examination must be conducted which provides a diagnosis for all gynecological disorders found on examination or present at any time during the appeal period and which also supplies opinions as to the etiology of any gynecological disorders found.  

At the time of the February 2012 hearing conducted by the undersigned, the Veteran reported that she had received medical treatment after discharge while a dependent of her husband who was in the military.  Attempts to obtain the Veteran's medical records under her social security number were without success.  However, the Veteran testified that her records were probably filed under her husband's social security number as she was a dependent at the time.  As the issue is being remanded, the Board finds attempts must be made to obtain this evidence also to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.   The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  The Board is particularly interested in obtaining the Veteran's medical records generated after her discharge while she received medical care from the military as a dependent of her husband.  Regardless of the Veteran's response, obtain all outstanding VA records of pertinent medical treatment.  

2.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA examination by an appropriately qualified health care professional to determine the nature and etiology of all acquired gynecological disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should provide an opinion with respect to each gynecological disorder present during the period of the claim as to whether there is a 50 percent or better probability that the each such disorder originated during active duty or is otherwise etiologically related to service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the matter on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.




The appellant and her rep have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



